in CASE.Wrif of error ReversalVenire! denovo*THIS action was originally brought in the Common Pleas of Essex county, where judgment was rendered for *783the plaintiff. At September term, 1818, the judgment of the Pleas was affirmed in this court. (See ante 249.) writ of error was brought, the judgment reversed in the Court of Appeals; and at this term the following rule was entered.It appearing to this court, that the record in this cause was removed by writ of error, into the Court of Appeals ; and that in the term of May, 1819, “ it appeared to the said Court of Appeals, after hearing the argument of counsel on the errors assigned, that there was manifest error in the courts below, in that there was not sufficient contained in a certain letter, written by the said Smith Scudder, to the said Jonas Wade, and mentioned in the record and proceedings aforesaid, to charge the said Smith Scudder, with any more paper, than what was delivered in obedience to the specific order, contained in the first part of said letter: therefore it was ordered, adjudged, and determined by that court, that as well the judgment of the said Court of Common Pleas, as that of the Supreme Court, be reversed, and the record and proceedings be remitted to the Supreme Court, and that a venire de novo, issue therefrom, in said cause.” And it being suggested to this court, that the said Jonas Wade, has died since the said judgment in the said Court of Appeals; and that Oliver Wade is executor of the last will and testament of the said Jonas Wade, deceased; it is ordered that the said record be filed, and that the said cause proceed in the name of Oliver Wade, executor of the last will and testament of Jonas Wade, deceased, against the said Smith Scudder, esq., one, &c.; and that a venire de novo, do issue out of this court, for the trial of said cause : on motion of Vanarsdale, attorney for the plaintiff.